Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 26, 2017

                                           No. 04-16-00820-CV

            IN RE Isidro Jimenez, Cesar Jimenez, Julie Jimenez, and Vanessa JIMENEZ

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice


       On December 19, 2016, Relators filed a petition for writ of mandamus and an emergency
motion for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than February 9, 2017. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

       Relator’s request for emergency relief is GRANTED. The trial court’s Temporary
Orders in Suit Affecting the Parent-Child Relationship and Habeas Corpus Proceeding signed
December 22, 2016 are stayed pending final resolution of the petition filed in this court.

           It is so ORDERED on January 26, 2017.


                                                       PER CURIAM



           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause Nos. 2016-CI-19435 and 2016-CI-19446, styled In the Interest of E.J., S.J.,
A.J., and E.J., Children, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter
Sakai presiding.